Exhibit 12 UNITED STATES CELLULAR CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended June 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 177,430 $ 160,903 Add (deduct): Equity in earnings of unconsolidated entities (43,360 ) (50,447 ) Distributions from unconsolidated entities 47,143 48,491 Amortization of capitalized interest 291 227 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (11,608 ) (11,510 ) $ 169,896 $ 147,664 Add fixed charges: Consolidated interest expense (1) 40,383 32,962 Interest portion (1/3) of consolidated rent expense 21,584 21,155 $ 231,863 $ 201,781 FIXED CHARGES: Consolidated interest expense (1) $ 40,383 $ 32,962 Capitalized interest 2,499 1,160 Interest portion (1/3) of consolidated rent expense 21,584 21,155 $ 64,466 $ 55,277 RATIO OF EARNINGS TO FIXED CHARGES 3.60 3.65 Interest expense on income tax contingencies is not included in fixed charges.
